Citation Nr: 1507126	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  08-11 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1955 to March 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the RO which denied entitlement to a TDIU. The Veteran filed a notice of disagreement (NOD) on March 2007.  A statement of the case (SOC) was issued on March 2008, and the Veteran perfected his appeal with the timely submission of a VA Form 9. 

This appeal was previously before the Board in June 2012.  A decision was issued denying the Veteran's claim.  That decision was appealed to the Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was issued in January 2013, which vacated the June 2012 Board decision and remanded in order for the provision of an adequate statement of reasons and bases for its determination.

In August 2013, the Board remanded this claim for further development.  Upon the completion of that development, the claim was returned to the Board for further adjudication.  In a February 2014 decision, the Board denied entitlement to the claimed benefit.  That decision was again appealed to the Court.  An additional Joint Motion for Remand was issued in January 2015, which vacated the February 2014 Board decision and remanded in order for the provision of an adequate statement of reasons and bases for its determination.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection under 38 U.S.C.A. § 1151 (West 2014) for plaque in the right eye from carotid artery surgery performed by the VA Medical Center has been raised by the record in a September 2014 phone call referenced on a VA Form 27-0820, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, given his educational background and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102  , 3.159, 3.326(a) (2014).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA. A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA has made all reasonable efforts to assist the Veteran in the development of his claim.  In a February 2006 pre-rating letter the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Although that letter did not contain notice of the assignment of evaluations and effective dates pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), there is no prejudice to the Veteran in proceeding to adjudication of this claim because a TDIU is being denied and thus no effective date is being assigned herein.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records as well as post-service VA outpatient treatment records.  Additionally, the Veteran has been afforded VA medical examinations on several occasions, most recently in September 2011, September 2013, and November 2014.  The Board notes that the Veteran was sent a VA Form 21-4192, Request for Employment Information, the Veteran never responded to this request and the mail was not returned to the VA.  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, the Board notes that the Veteran is represented by a veteran's service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.

The record before the Board does not indicate that there is any additional evidence relevant to the issue decided herein and not part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004).  The Board finds that the duty to assist has been met.   Also, the Board finds that there has been substantial compliance with the directives of the August 2013 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of determining one 60 percent disability, disabilities resulting from a common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19. 

Analysis

After reviewing the evidence of record, the Board has determined that the preponderance of the evidence is against the Veteran's claim for entitlement to a TDIU, to include on an extraschedular basis. 

Initially, the Board notes that the Veteran is currently service connected for stricture of the esophagus associated with prepyloric gastritis with duodenal diverticulum which has been rated as 30 percent disabling and prepyloric gastritis with duodenal diverticulum which has been rated as 30 percent disabling.  The Veteran's combined evaluation is 50 percent.  Thus, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) have not been met.  Nonetheless, in exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned, on an extraschedular basis, upon a showing that the individual is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. § 4.16(b). 

The central inquiry is "whether a veteran's service-connected disability alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not his age or the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a TDIU are not met. 

The Board acknowledges that the Veteran has claimed to have been unemployed during the time pertinent to this appeal.  However, as indicated above, unemployed does not mean unemployable.  

On the Veteran's VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) the Veteran reported that he has not worked since 2003 due to his service-connected disabilities.  In this regard, the Veteran claimed that his gastritis caused him to leave his current employment as the owner of an auto-body shop, which he had worked since 1989.  He also claimed that he left a previous job due to gastritis.  The Veteran provided no description of how this condition caused him to leave or be unable to perform these jobs. 

In a February 2006 letter to the Veteran, the VA requested that the Veteran have his last employer fill out VA Form 21-4192, Request for Employment Information.  The Veteran never responded to this request. 

A February 2006 VA unemployability and esophagus and hiatal hernia examination report shows that the Veteran reported last working in 2000.  He stated that he was unable to continue working due to heartburn symptoms as well as pain in the chest.  However, the Veteran did not provide any further description of how these symptoms interfered with his ability to conduct his employment.  Upon examination, the examiner stated that the Veteran appeared to be healthy in his physical appearance.  The examiner found no reason to think that the Veteran was unemployable.  He noted that mentally, the Veteran appeared to be able to understand what was going on and physically he found nothing markedly abnormal about the Veteran. 

A September 2011 VA esophagus and hiatal hernia examination report shows that the Veteran complained of symptoms of heartburn and peptic ulcer disease.  He stated that he takes continuous medication to treat these conditions, as he has done since onset.  The course of this condition is intermittent with remissions.  Additionally, the Veteran noted treatment with balloon dilation for the treatment of esophageal spasms.  The Veteran reported additional symptoms of nausea occurring daily after every meal.  The Veteran also reported dysphagia most of the time.  The Veteran can swallow solids and liquids always, liquids alone sometimes, and does not require tube feeding.  The Veteran also experiences daily esophageal distress, manifested by substernal pain that is always present and severe.  The Veteran reported a history of daily pyrosis and regurgitation of partially digested food.

The Veteran claimed that his main problem is with severe heart burn every morning and epigastric distress.  He sometimes regurgitates partially digested foods.  A balloon dilatation conducted a few months prior relieved some of his symptoms.

On objective examination, the Veteran was found to be in good overall health and in no acute distress.

The Veteran stated that he was currently not working.  This time he reported being retired by reason of eligibility of age or duration of work. The examiner noted that the Veteran experienced significant occupations effects of his conditions.  The effects included lack of stamina, weakness, fatigue, and pain.  There were no effects noted on daily activities, with the exception of feeding, for which there were moderate effects.

In September 2013, the Veteran was provided with an additional VA examination in order to assess his service disabilities and their effect on his employability.  It was noted that, historically, while stationed in Germany he suffered from heartburn and also was diagnosed with peptic ulcer disease.  He was treated with antacids and modified diet.  Overtime he developed dysphagia and diagnosed with esophageal strictures which needed dilation treatment, according to his VA outpatient treatment records dating back to 1997.  Over the past 3 years (since 2010) he has need dilation on two occasions.  There was also a history of manometry showing frequent spasms combined with a diagnosis of diffuse esophageal spasms.  He continued treatment for reducing dysphagia and decreased heartburn episodes.  There were no prior reports of chest pain, none recent, and his condition was helped by continued medication, taking properly and religiously.  The Veteran's last dilation was in February 2011.  He had modified his diet, avoided certain foods, and eats small meals and chews food for long time.  The Veteran still drinks coffee.  He will vomit each morning when brushing his teeth.  He eats 3 meals a day and will have bad cramps during the day.

Current symptoms noted at the examination included: persistently recurrent epigastric distress; dysphagia; pyrosis (heartburn); reflux; regurgitation; and sleep disturbance caused by esophageal reflux.  The frequency of symptom recurrence per year was approximately 4 occasions or more.  The average duration of episodes of symptoms was less than 1 day.  The severity of the Veteran's nausea was recurrent.  The frequency of episodes of nausea per year was 4 or more occasions.  The average duration of episodes of nausea was less than 1 day.  The severity of the Veteran's vomiting was recurrent.  The frequency of episodes of vomiting per year was 4 or more occasions.  The average duration of episodes of vomiting was less than 1 day.

It was also noted that the Veteran had an esophageal stricture, spasm of esophagus
(cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  The severity of this condition was moderate.   The frequency was 2 occasions over the last 3 years.  All food needed to be cut in very small pieces and the Veteran has to chew at least 20 times.  His pills, as he needs to take one at a time and carefully swallow, at times will come back up when he burps.  He avoids nuts, as they get stuck, bananas, and salads.

The functional impact of the aforementioned symptoms included that the heartburn was irritating, including burping and having to say "excuse me" so frequently due to his reflux and belching.  He would get irritable from his gastrointestinal symptoms.  He vomits each morning when brushing his gums.  If he bends over he has a sensation in his throat of food of fluids.  His job would require him to bend over to pick up items.

Upon taking a complete work history for the Veteran and found that the Veteran was a formerly self-employed mechanic, auto body repair.  He worked in this field for 25 years.  The Veteran started his own shop in 1965 after working for other body shops for 5 years.  He also had a wrought iron business in his auto body shop for railings for pools and houses.  He also did appraisals for insurance companies.  The Veteran did all these jobs simultaneously.  He was very successful and had 9 full-time employees working for him.  The Veteran retired at age 65 and sold his business because he was "burnt out," he could not get decent help, and it was too much.  He had worked for many years and was ready to retire.  At the time he had complaints of heartburn which also affected his moods.  There was no indication given that the Veteran's heartburn or moods caused any kind of inability to perform his job, nor was there any description given whatsoever as to how these symptoms interfered with the Veteran's occupation.  After he sold his business, the Veteran did nothing for 4 years, and then he drove a van/pickup truck for 2 years part-time.  It was indicated that the Veteran liked to keep busy; and, that the company then went out of business, he was nervous driving, and stopped doing this any longer.  There is no indication given that the Veteran's service-connected disabilities caused the company to go out of business or caused with nervousness.

The Veteran's educational history included 2 years of high school prior to joining the service.  He never received his high school diploma.  While in the service he took a course on auto body mechanic.

The examiner rendered an opinion on the Veteran's employability based upon his prior work history and educational experience discussed above.  The examiner found that the Veteran's service-connected conditions cause him to burp and
belch frequently which he finds embarrassing and bothersome.  He has
occasional abdominal pains and has to be careful how he eats.  He may not be able
to perform a physical type job, but he could do a sedentary job at a desk.  Although he does belch and burp and this causes embarrassment, this is not disabling and does not prevent him from sedentary employment.  He could still do the appraisals for insurance companies if work was available to him.  He is physically able to still perform this duty.  The examiner further found that, given the Veteran's service connected disabilities, it would be difficult for him to perform body work on cars, but, as he was the owner of the shop and had several people working for him who would do those tasks, his main job was to give estimates for the work and supervise, which he was and is capable of doing.

The Veteran was most recently provided with a new VA examination in November 2014.   Current symptoms noted at the examination included: persistently recurrent epigastric distress; dysphagia; pyrosis (heartburn); reflux; regurgitation; and sleep disturbance caused by esophageal reflux.  The frequency of symptom recurrence per year was approximately 4 occasions or more.  The average duration of episodes of symptoms was less than 1 day.  The severity of the Veteran's nausea was recurrent.  The frequency of episodes of nausea per year was 4 or more occasions.  The average duration of episodes of nausea was less than 1 day.  The severity of the Veteran's vomiting was recurrent.  The frequency of episodes of vomiting per year was 4 or more occasions.  The average duration of episodes of vomiting was less than 1 day.

Based on the above, the Board finds that the evidence does not show the Veteran to be incapable of performing the tasks that comport with his education and occupational experience.   

First, the Board notes that an important distinction must be drawn between the Veteran's claimed unemployed status and the fact that the record shows that he is voluntarily retired due to reasons other than disability.  Merriam Webster dictionary defines the term "unemployed" as: 1 having no job; 2 not employed; 3 not being used; not engaged in a gainful occupation; and 4 not invested.  Unemployed Definition, Merriam-Webster .com, http://www.merriam-webster.com/ dictionary/unemployed (last visited Feb. 11, 2015).  Merriam Webster dictionary further defines the term "retired" as: not working anymore; having ended your working or professional career.  Retired Definition, Merriam-Webster .com, http://www.merriam-webster.com/ dictionary/unemployed (last visited Feb. 11, 2015).  The latter definition, in showing an affirmative action on the part of the subject, i.e. "having ended," indicates that retirement is an activity that an individual proactively chooses to do as opposed to the former definition for unemployed, which suggests that the subject is passively relegated to such status, as would be the case of someone who is unemployed or unemployable due to no fault of their own, but for a disability that prevents such.  As such, it becomes necessary to analyze the Veteran's intentions towards his departure from the labor force as shown through his statements and actions to better determine whether he is unemployed by virtue of a situation out of his control, i.e. disability, or retired, in which case he has voluntarily removed himself from the labor force and remained in such position of his own volition.  

Here, the Veteran's most recent VA examinations indicated that he was not merely unemployed, having found himself without a job, but rather made a conscious decision to leave the work force because, for lack of a better term, he was "burnt out," he could not get decent help, and it was too much.  He had worked for many years and was ready to retire.  There is no indication given by the Veteran himself that his disabilities forced him to initiate a retirement that he apparently had already decided to do for other reasons.  Additionally, there is no indication in the record that the Veteran has a desire to or has made any attempts to continue any full-time occupation after his retirement.  Although he mentioned that he did work on a part-time basis driving a van/pickup truck for 2 years, it was indicated that he did this simply because he liked to keep busy, not for any particular financial need to provide for himself.  As such, the Board finds that, when the Veteran retired in 2003, he intended to stay retired and has done so since that time.  As stated in his own words, he was "ready to retire."  There is nothing further to suggest that anything other than his own desire for voluntary retirement caused his departure from the work force.

Second, the medical evidence of record, namely via the 2006, 2011, and 2013 VA examinations, shows that the Veteran is still in fact capable of work if he really wanted to go back into the labor force.  

As for the aforementioned VA examinations provided to the Veteran, the Board finds that, while such examinations may be incomplete, taken collectively they are all adequate to address the Veteran's claim.  The "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."   See Geib v. Shinseki, 733 F.3d 1350 (2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (the ultimate question of capability of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Here, the February 2006 VA examination, while not providing an assessment of the Veteran's educational and occupational history, did take into account the Veteran's statements that he left the work force due to symptoms of his service-connected disabilities.  However, the Veteran did not provide a description as exactly how these symptoms interfered with his employment.  This factor, when coupled with the other information available to the medical examiner at that time, i.e. the Veteran's current objective findings showing the Veteran to appear as physically and mentally healthy, led the examiner to logically conclude that there were no significant effects to the Veteran's employment, despite the Veteran's vague statements to the contrary.  As such, going on the known symptoms and the Veteran's statements of their interference, the 2006 VA examination was adequate, although not complete in further discussing the Veteran's educational and occupational background within the context of conducting future employment.  It is further noted that such discussion would have been moot in this context, as the examination revealed the Veteran to be fully employable anyway.

The September 2011 VA examination was also adequate, though again incomplete due to a lack of discussion of the Veteran's work and educational history.  The examiner noted that the Veteran complained of numerous symptoms and found that these symptoms did in fact have a significant effect on his employment, particularly as the Veteran actually provided examples of effects, such as lack of stamina, weakness, fatigue, and pain, upon which the examiner was able to base his findings, unlike in the 2006 VA examination.  Furthermore, the examiner was unable to opine that the Veteran's disabilities caused him to leave the labor force because the Veteran himself had stated that he left because of retirement by virtue of eligibility of age or duration of work and not due to disability.

Finally, the 2013 VA examination was adequate because, even though it appeared to only base the conclusion of functional occupational effects on the Veteran's symptoms of belching and burping, the Board notes that the examiner did in fact discuss and consider the other listed symptoms.  In particular, it was noted that the Veteran's former occupation would require him to bend over on multiple occasions, which would cause a sensation in his throat of food of fluids.  This is why the VA examiner suggested that sedentary employment would be a better fit for the Veteran so that he would not have to bend over at work anymore.  Additionally, the examiner noted that the other epigastric symptoms caused the Veteran to be irritable at work.  However, there was no indication given by the Veteran that such irritability ever resulted in an inability to conduct his job.  Therefore the Board finds that the 2013 VA examiner did in fact consider the Veteran's multiple symptoms and their functional effects in evaluating the employability of the Veteran.  However, to the extent that such evaluation was determined to be incomplete, the aforementioned 2006 and 2011 VA examiners had already considered the Veteran's full range of symptoms when discussing occupational impairment and, thus, when coupled with the 2013 VA examiner's discussion of educational and occupational background, resulted in an overall complete and adequate medical finding that could further assist the Board in its role as the ultimate adjudicator.  Id.

In regard to the Veteran's employability, as discussed by the 2013 VA examiner, the Veteran's educational and workplace experience afforded him the ability to successfully  perform such sedentary tasks as supervising and appraising.  Although, for the sake of argument, the Veteran's conditions may prevent him from performing certain physical tasks of an auto mechanic, such as an inability to bend over, they do not prevent him from engaging in the sedentary aspects of that profession, which was actually the area in which he had the most predominate experience in the first place.  There are many activities in which the Veteran presumably engaged during the course of his 20 years as a business owner.  These are skills that would not necessarily be restricted to an auto mechanic shop, but would apply to any business in general.  Skills such as supervising employees, conducting payroll, scheduling, inventory, accounting, mentoring, etc., would all be transferable to any business environment.  Therefore, unlike a regular mechanic, whose job description may only be limited to the physical tasks for which he is trained, the Veteran's job experience gives him a multitude of options and different possibilities for work environments in which he could employ his skills.

The Board notes that nothing in the medical record indicates that the Veteran's symptoms, most notably persistently recurrent epigastric distress; dysphagia; pyrosis (heartburn); reflux; regurgitation; sleep disturbance caused by esophageal reflux; as well as embarrassment caused by frequent belching and burping, would totally prevent the Veteran from making use of his numerous skills in a gainful occupation.  Albeit, he may have to reinvent the ways in which he conducts business, such as limiting customer or employee interaction during belching and burping episodes, but this does not equate with a complete inability to perform any of these tasks or in perhaps different combinations.  Rather, the competent and adequate VA examinations of record have noted that, despite the Veteran's numerous symptoms, he is still able to maintain some form of employment, perhaps in a more sedentary setting.

Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran is unemployable. 

The Board has considered whether the Veteran's claim should be referred to the Compensation and Pension director for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  In this case the criteria for referral have not been met as the preponderance of the evidence is against the Veteran's claim for a TDIU on an extraschedular basis. 

As the evidence fails to establish that the Veteran's service-connected disabilities preclude substantially gainful employment, the criteria for a TDIU are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to a TDIU, to include on an extraschedular basis, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


